Citation Nr: 1230445	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-42 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD) for purposes of accrued benefits.

2.  Entitlement to service connection for COPD for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  

5.  Entitlement to DIC benefits under 38 U.S.C.A. § 1151. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant is the widow of a Veteran who had active service from November 1959 to December 1960 and from November 1961 to August 1962; he died in August 2007.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for the cause of the Veteran's death and denied the reopening of a claim for service connection for COPD for purposes of accrued benefits.

A January 2009 rating decision denied entitlement to DIC benefits under 38 U.S.C.A. § 1151.

The Board has recharacterized the issues above and added the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 to more accurately reflect the appellant's claims.   

In March 2012, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The issues of entitlement to: service connection for COPD for accrued benefits; service connection for the cause of death; and, DIC benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2000 rating decision, the claim for service connection for respiratory infections with pulmonary disease was denied on the basis that there was no evidence that the Veteran's current emphysema was manifest during service or related to service.  

2.  Evidence received since August 2000 was not previously considered by agency decision makers, is not cumulative or redundant of evidence of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.  

3.  The Veteran died in April 2007, at the age of 70.  The immediate cause of death was aspiration pneumonia due to pulmonary emphysema; dementia, and rheumatoid arthritis were listed as significant conditions contributing to death but not resulting in the underlying cause of death.

4.  The Veteran was a resident at a VA Nursing Home Care Unit at that time of his death.

5.  The Veteran was treated for a skin abscess on his left knee with methicillin resistant staphyloccus aureus (MRSA) infection which was clinically resolved by February 2007.

6.  VA test results dated March and April 2007 reveal the presence of MRSA bacteria on routine surveillance nasal swabs without active infection.  

7.  There is no credible evidence establishing that the Veteran's death was the result of MRSA infection or the result of fault on the part of VA.  

8.  A preponderance of the evidence supports a conclusion that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for COPD for purposes of accrued benefits have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 5103(a), 513A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Board is reopening the claim for service connection for COPD for purposes of accrued benefits.  Given the favorable outcome below, no conceivable prejudice to the appellant could result from the reopening of the claim and any additional notice in not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).   

Generally the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO did provide the appellant with notice prior to adjudication in letters dated September 2007 and September 2008.  The second letter specifically provided notice with respect to the issue of establishing entitlement to DIC benefits under 38 U.S.C.A. § 1151.

At the March 2012 hearing the appellant specifically waived any error in the content or timing of notice received.  

VA has assisted the appellant in obtaining records and medical opinions.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claim file; and she has not contended otherwise. 

The appellant is not prejudiced by a decision on the claim at this time. 

II.  Accrued Benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 . 

For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); See 67 Fed. Reg. 65707 -708 (Oct. 28, 2002). 

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 ; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242   (Fed. Cir. 1996). 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension or dependency and indemnity compensation by a surviving spouse shall include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 3.152(b). The appellant submitted a timely application for accrued benefits. 

III.  Reopening of the Claim

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 2000 rating decision the RO denied the Veteran's claim for service connection for respiratory infections with pulmonary disease.  The RO notified the Veteran of this decision the same month.  The Veteran did not file a timely notice of disagreement to initiate an appeal and the rating decision became final.  

The evidence of record at the time of the August 2000 rating decision consisted of the Veteran's service treatment records, and a variety of private and VA treatment records.  These records revealed a diagnosis of emphysema dated years after service with no evidence of a nexus to service.  

Prior to his death the Veteran filed to reopen his claim as being entitlement to service connection for COPD which he claimed was a result of asbestos exposure during active service.  

The evidence received since the August 2000 RO rating decision includes a large volume of VA treatment records dated subsequent to August 2000.  Of note is a December 2002 VA treatment record which indicates that the treating physician was concerned that the Veteran's recent symptoms of shortness of breath were the result of interstitial lung disease.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for COPD claimed as a result of asbestos exposure is warranted.  

IV.  DIC Benefits under 38 U.S.C.A. § 1151

DIC shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected. Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause. 38 C.F.R. § 3.361(c)(1) . 

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) . 

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways. First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent. See 38 C.F.R. § 3.361(d)(1)(i)-(ii) . 

The appellant contends that the Veteran contracted MRSA in the VA Nursing Home, that it was caused by negligence on the part of VA, and that the MRSA was a contributing cause to the Veteran's death.  

The Veteran was a resident at a VA Nursing Home Care Unit at that time of his death.  The death certificate reveals that he died in April 2007, at the age of 70.  The immediate cause of death was aspiration pneumonia due to pulmonary emphysema; dementia, and rheumatoid arthritis were listed as significant conditions contributing to death but not resulting in the underlying cause of death.  

VA treatment records reveal that the Veteran was treated for a skin abscess on his left knee with MRSA infection which was clinically resolved by February 2007.  Additional VA test result records dated March and April 2007 reveal the presence of MRSA bacteria on routine surveillance nasal swabs without active infection.  

An October 2007 letter from a VA physician indicates that the Veteran's terminal VA treatment records were reviewed.  The physician indicated that the Veteran had multiple chronic medical conditions which had progressed in the months preceding his death.  The physician explained that the aspiration pneumonia which killed the Veteran was an inflammation resulting from secretions from the mouth, pharynx and stomach getting into the lungs, as opposed to an actual infection.  The physician also indicated that the recent lab culture results showing MRSA were cultures showing the presence of the MRSA on the skin, without active infection.

In January 2009, another VA physician reviewed the Veteran medical records and noted the Veteran's diagnoses of multiple medical conditions including COPD along with the cause of death indicated on the death certificate.  The physician noted the diagnosis of MRSA in the records along with the culture results in the records.  The physician restated that the Veteran died due to aspiration pneumonia secondary to terminal emphysema (COPD), and that most often those with terminal emphysema die as a result of pneumonia superimposed over the underlying chronic lung condition.  The physician noted that the Veteran's emphysema, chronic hepatitis, and rheumatoid disease, and their treatments, can cause immune compromise resulting in colonization by MRSA.  The physician also indicated that everyone has staphylococcus on their skin, but those with immune compromise can become colonized (overgrowth).  After review of the records the physician's opinion was that the no disability was caused by or the related to the Veteran's VA care and that there was no evidence of that the Veteran's death was caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran.

The Veteran had a MRSA infection which was clinically resolved by February 2007.  To the extent that lab culture results show MRSA in March and April 2007, the interpretation of these results by physicians is that active infection was not shown at the time of the Veteran's death in April 2007.  Moreover, the credible medical evidence of record reveals that the Veteran died of aspiration pneumonia due to pulmonary emphysema; MRSA is not listed as contributing in any way to the Veteran's death on the death certificate or in the two medical opinions of record.  

While it is understandable that the appellant is upset at the loss of her spouse, the evidence does not, on its face, suggest any fault on the part of VA treating personnel. The Board has considered the appellant's beliefs that VA was negligent in rendering medical services to the Veteran, but this is unsupported by the medical evidence.  There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death.  The Board recognizes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions. 

The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable. 

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  


ORDER

New and material evidence having been submitted, the claim for service connection for COPD for purposes of accrued benefits is reopened.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is denied.


REMAND

The issue of:  entitlement to service connection for COPD for purposes of accrued benefits; entitlement to service connection for the cause of the Veteran's death; and entitlement to DIC benefits under 38 U.S.C.A. § 1318 require additional action.  

The June 2009 VA medical opinion references a VA chest CT examination report dated January 27, 2003.  Review of the record does not reveal that this medical record is contained in the claims file for review.  Accordingly, it must be placed in the record.  

Records generated by VA are constructively included within the record, including for accrued benefits purposes.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In November 2009, the appellant raised the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  She asserts that the Veteran warranted a 100 percent disability rating at the time of his death.  This issue requires adjudication.

Finally the Board has reopened the issues of entitlement to service connection for COPD for purposes of accrued benefits.  This issue requires adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA medical treatment records from January 2002 to the date of his death.  Ensure that they are placed in the record in either the claims file or the Virtual VA paperless claims file.  Specifically a copy of the January 2003 VA chest CT examination report must be obtained and placed of record.  

2.  Review the claims folder and ensure that all necessary development has been completed in full.  If the record indicates that any development is incomplete, or that additional development is required, appropriate corrective action is to be implemented.  

3.  Following the above, readjudicate the appellant's claims for: entitlement to service connection for COPD for purposes of accrued benefits; entitlement to service connection for the cause of the Veteran's death; and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the appellant and her representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded, including on the claim for accrued benefits if she is substituted for the Veteran.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


